internal_revenue_service appeals_office liberty avenue room pittsburgh pa release number release date date jul rekk rekk kkkk certified mail dear department of the treasury taxpayer_identification_number awe person to contact wee 1d tel fax tax periods ended december 20xx december 20xx december 20xx uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason sec_1_501_c_3_-1 of the federal tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt you have failed to demonstrate that you are operated exclusively for tax- exempt purposes described in sec_501 of the code since at least you have conducted no programs or activities furthering tax- exempt purposes and instead since that date all your efforts have been directed towards seeking to monetize a fictitious non-cash asset as such you are not an organization described in sec_501 and the favorable determination_letter issued to you on regarding your exempt status is hereby revoked contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours s acting appeals team manager enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_985 michigan ave fi detroit mi attn a standen eo department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to file a protest with the appeals_office of the internal_revenue_service you must submit to us a written request within days from the date of this letter for your protest to be valid it needs to contain certain specific information including a statement of the facts the applicable law and arguments in support of your position the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication exempt_organization appeal procedures for unagreed issues if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly letter rev catalog number 34809f you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based ona technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent tax years we will notify the appropriate state officials of the revocation in accordance with sec_6104 of the code currently only certain states are eligible to receive notification of proposed revocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter call if we need to contact you if you write please provide a telephone number and the most convenient time to thank you for your cooperation sincerely nanette m downing director eo examinations enclosures form_6018 publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal revenuc service schedule no or exhibit year period ended december org 20xx december 20xx december 20xx legend org - organization name xx - date state - state - ra-1 - ra issue does org org continue to qualify for exemption under internal_revenue_code irc sec_501 facts org was incorporated in the state of state on may 19xx and was organized to serve the community and develop a school and foster home the form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code dated june 19xx stated that org would operate a 24-hour residential facility for disabled adults on october 19xx org was granted exemption under sec_501 as a public charity then on may 20xx org was reclassified as a private non-operating foundation pf due to the fact that it received no public support during its first tax years org’s annual information_return form_990 for year ended december 20xx reported a dollar_figure contribution no expenses or balance_sheet items were reported on this return on the information returns of all subsequent years from yeat ended december 20xx through december 20xx org reported no income or expenses on each of these returns the only item reported was the dollar_figure asset that was donated to org in 20xx in response to information_document_request idr dated november 20xx org stated the dollar_figure noncash asset consists of us tax_credits accumulated in the development of medical and clinical equipment between 19xx and 20xx the noncash asset_tax credits was donated to org by ra-1 during the course of the examination the agent learned that on december 20xx a permanent injunction was filed by the united_states department of justice against ra-1 and anyone in active concert or participation in the complaint for permanent injunction with him for promoting and selling these tax_credits filed on june 20xx the department of justice determined that the tax_credits claimed to be owned by ra-1 had never existed and couldn’t be transferred even if they did exist form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx december 20xx december 20xx in response to idr dated november 20xx org stated the org organization 1s not cutrently active in terms of directly managing projects or providing grants to other tax-exempt_organization sic org has an established ramp up project list when funds are available from leveraging the noncash asset org has been working since 20xx to obtain credit lines to generate profits to fund the organizations sic charitable missions applicable law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1 c -1 c treasury operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose states that an organization will be regarded as regulation sec_1_501_c_3_-1 states an organization is not operated exclusively for treasury one or more exempt purposes if its net_earnings inure in whole or in part to the benefit or private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it setves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of ptivate interests such as designated individuals the creator or his family shareholders of the organization ot persons controlled directly or indirectly by such private interests form 886-a crev department of the treasury - internal_revenue_service page -2- department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december form_886 a name of taxpayer org 20xx december 20xx december 20xx private_letter_ruling 20x x21022' this ruling describes an organization that was granted exemption as a public charity and reclassified as a private_foundation for lack of public support during the advance_ruling period the irs revoked the exemption of the entity for failure to meet the operational_test due to its lack of activities ‘taxpayer’s position in a letter dated may 20xx org stated that it continues to qualify for exemption under sec_501 c org made the following statements in the letter org maintains that the irc allows an exempt_organization to be meeting the requirements of the code if it is engaged in charitable activities or financial activities needed to create corpus funds for the organization to fund the charitable activities org has been and continues to this day to be involved in getting the noncash asset converted to cash in order to fund org projects and provide funds to other exempt_organizations org has been pursuing aggressively to get the tax_credits monetized through selling the tax_credits or using the tax_credits as collateral to fund a line of credit loc until the sic tax_credits have no fair_market_value org currently has seven prospective funding entities in final due diligence to purchase the tax_credits and two parties to fund a line of credit org estimates it will take another to days to complete the transaction until the tax_credits are converted to cash and to set up an investment corpus no projects can be funded and org will not report any expenses on org annual 990-pf filings the irs audited the tax_credits while they were being earned when donated to org and all subsequent audits 20xx 20xx 20xx 20xx 20xx and 20xx the irs didn’t challenge org’s exempt status in any prior irs audits government’s position org’s protest letter provided no new or additional information to cause the government to change its position that org does not qualify for exemption under sec_501 k ke wk ' while gcm's and private letter rulings may not be used or cited as precedents sec_6110 courts have long considered them helpful and instructive along with revealing the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 369_us_672 945_f2d_1529 656_f2d_659 form 886-acev department of the treasury - internal_revenue_service page -3- form_886 a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december org 20xx december 20xx december 20xx org does not pass the operational_test as specified in sec_1_501_c_3_-1 because the lack of activities is evidence that the entity is not operated exclusively for one or more charitable purposes to be considered as operating exclusively for charitable purposes an entity is required to engage primarily in activities which accomplish one or more exempt purposes as specified in sec_501 c based on org’s response to idr and its filed annual information returns the entity have never conducted any type of charitable activities its only activity thus far has been to receive a contribution of other assets reported at dollar_figure in 20xx the activities listed on form_1023 and on org’s articles of incorporation have never been conducted in their protest letter org indicated that it is still attempting to sell the tax_credits that were donated to org by ra-1 mote specifically the protest letter indicates that until the tax_credits are sold or otherwise converted to cash org cannot fund any charitable projects as indicated above the u s department of justice filed a final injunction against ra-1 for promoting and selling these tax_credits the complaint filed by the u s department of justice against ra-1 indicates that the tax_credits claimed to be owned by ra-1 never existed and couldn’t be transferred even if they did exist therefore the tax_credits claimed to be donated by ra-1 to org never existed and consequently are worthless org has never conducted any charitable activities as indicated in their protest letter org claims that until it sells the tax_credits or otherwise converts them to cash they will not be able to conduct any charitable activities since the tax_credits are worthless and don’t exist they cannot be transferred to cash consequently it appears that org will never be able to conduct any charitable activities in their protest letter org claimed that the irs has never challenged org’s exempt status in prior audits according to irs records before the current examination org had never been examined by the irs since org has not conducted any charitable activities since its inception we are proposing revocation of tax exemption retroactive to the date of formation may 19xx conclusion org’s tax exemption under sec_501 should be revoked effective may 19xx for failure to meet the operational_test described in sec_1_501_c_3_-1 form 886-acrev department of the treasury - internal_revenue_service page -4- form_886 a department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december name of taxpayer org 20xx december 20xkx december 20xx as an organization that is no longer exempt under sec_501 org is required to file form_1120 annually in addition the state of state would be notified that org is no longer exempt form 886-a cev department of the treasury - internal_revenue_service page -5-
